This is an action brought by a wife against the defendants, the parents of her husband, to recover damages for the alienation of his affections. The jury rendered a verdict for $7,500, and judgment was duly entered, which has been affirmed by the Appellate Division.
This case involves a sad story of domestic infelicity. Two young people of Christian training and association have, by reason of a series of unfortunate circumstances, wrecked their married life, and, so far as this record discloses, are hopelessly alienated and separated. The marriage was celebrated on September 21st, 1903. The friendship and resulting engagement of the parties had preceded this event by about a year and a half. This action was commenced in September, 1904. *Page 92 
The fact of the marriage was not disclosed to the defendants until February, 1904. At the time of the marriage these parties had respectively attained the age of eighteen years.
It is conceded that the bitter opposition of the husband's father to the engagement of his son to the plaintiff, or his paying to her attentions in contemplation of matrimony — passing the severity of manner by which it was manifested — is not open to legal criticism, as the parties had not reached the age when they could enter into a valid contract of marriage. A portion of the record is made up of this early opposition to the association of the parties, but it is without significance save as throwing a sidelight on the character and temper of the husband's father and early origin of his bitter opposition.
It is established by competent proof that the father was fully advised, after he learned of the marriage, that it was valid and no legal proceedings could be instituted to set it aside. It is unnecessary and quite impossible to go over in detail the bitter and vindictive actions of the father notwithstanding his knowledge that a valid marriage existed. He insisted upon separating and did separate the parties; he sent his son to a distant point in the far West without the knowledge of the young wife; he manifested by word and act his intention to override the marriage contract without regard to the fact that it was permitted and protected by the law of the land.
There remains one more scene in this unfortunate domestic drama, to which reference may well be made, as characterizing the temper of the father. It appears that after the husband had returned from the West and manifested no intention to support his wife, she sought legal advice. This resulted in the issuing of a warrant for the arrest of the husband upon a complaint charging him with non-support of his wife. The details of this phase of the case are a pitiful story and may well be abbreviated. The wife testified that the magistrate suggested in open court that the parties should live together and it was agreed by the husband and on his behalf that he would live with his wife. Immediately thereafter *Page 93 
was enacted a scene which can only be described as a deliberate fraud upon the court in order to secure a discontinuance of the criminal proceeding. This wife was taken by her husband one evening, in company with his father and his cousin Henry, to a bare and comparatively unfurnished room or apartment, where there was no preparation or arrangement made for housekeeping, and where a miserable night was passed, the husband and wife remaining in one room and the husband's relations in an adjacent room opening off. It appears that the husband and wife remained fully dressed during the night and that their relations were of the most formal character, being practically under the surveillance of said third parties. The marriage at that time had not been physically consummated and the father of the husband took good care that it should not be. The next morning the party vacated the premises, and that was the last, so far as this record discloses, of the home where this husband and wife were to carry out the kindly suggestion of the magistrate. The one object of this most remarkable proceeding was accomplished, however — the criminal action against the husband was discontinued.
It is very clear, without going further into detail, that there was abundant evidence from which the jury could determine whether these defendants had been guilty of conduct which resulted in the alienation of this husband's affections from a wife who had always been ready and willing to carry out her part of the marriage contract.
It is true, as has been suggested, that the participation of the mother of the husband was slight, although the record discloses enough to have satisfied a jury that she was in full sympathy with all her husband did.
It is now proposed to reverse this judgment on the following rulings of the trial court. The plaintiff was on the stand testifying to a time prior to her marriage. She was asked this question: "Q. Did you do that (stop going to church) after any conversation with your husband? A. Yes. Q. What did he say? [Objected to as incompetent, *Page 94 
irrelevant and immaterial and not binding on the defendant. Objection overruled and defendant excepts.] A. He said he could not sit with me in church any more; that his mother wouldn't allow him, and that if he came to church it would be very peculiar, I sitting on one side of the church and he on the other. Q. When was this conversation? A. I cannot be sure about the time; it was about a year before we were married.
"Defendant's counsel: I submit that it is entirely immaterial and irrelevant; it isn't after the marriage; it doesn't show anything as interfering with her marital rights and I move to strike it out.
"The Court: I will let it stand, didn't sit together for the reason that he intimated that his mother didn't approve of it.
"Defendant's counsel: I except.
"The Court: It isn't any proof against the defendants at this time.
"Plaintiff's counsel: I do not so urge it.
"The Court: Merely as bearing upon their relations to each other."
"Q. What did he say about keeping it (the marriage) a secret? A. That if his father knew it he would separate us, because he had a cousin who had a picture in his pocket that he did not like and that they had sent him away for it and he knew his father would send him away much quicker for that.
"Defendant's counsel: I move to strike it out as immaterial and irrelevant.
"The Court: No, I think I will let it stand; it is merely explanatory of the reason why the marriage was kept secret.
"[Defendant excepts.]"
The record discloses that this question was not objected to prior to the motion to strike out.
There are several answers to these objections and exceptions. (1) These facts are a part of the res gestæ, as held by the Appellate Division; (2) in showing the attitude of the husband's father throughout this unfortunate affair it is *Page 95 
entirely competent to prove when that opposition developed and follow it down to its final results; (3) the evidence to which objection is made is unimportant and has no such bearing upon the final result as warrants reversal.
The facts involved in this controversy ought not to be dragged into the light of day and submitted to another jury unless the appeal involves legal errors that this court is not justified in overlooking.
The judgment and order appealed from should be affirmed, with costs in all the courts.
CULLEN, Ch. J., GRAY, WERNER, WILLARD BARTLETT and CHASE, JJ., concur with HISCOCK, J.; EDWARD T. BARTLET, J., reads dissenting opinion.
Judgment reversed, etc.